Citation Nr: 1101873	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for residuals of a back injury, and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  
He is in receipt of a Bronze Star Medal with "V" device and a 
Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the RO in 
Detroit, Michigan, which, in relevant part, denied the claims.  

The Veteran has argued in December 2007 and April 2008 
that a variety of clear and unmistakable errors were 
committed in a 2002 rating decision that had denied 
service connection for hypertension and for residuals of 
back and left knee injuries.  After thoroughly reviewing 
the claims folder, the Board finds that no 2002 rating 
decision was issued and that the only such rating decision 
(that the Veteran could possibly have been referring to) 
is dated in March 2003.  The issue of Clear and 
Unmistakable Error in the March 2003 rating decision has 
been raised but not adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in March 2003, of 
which the Veteran was notified in March 2003, denied the 
Veteran's claim of entitlement to service connection for 
residuals of a back injury.

2.  Additional evidence received since the March 2003 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for residuals of a back injury.

3.  A back disability was not noted at entry to service.  Thus, 
the presumption of soundness, with respect to the Veteran's back 
condition upon entry into active duty, attaches.  

4.  Clear and unmistakable evidence of a pre-existing back 
disability aggravated beyond its natural progression by an 
in-service jeep accident rebuts the presumption of soundness.  

5.  The Veteran's left knee strain with osteoarthritis was 
incurred in active service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection 
for residuals of a back injury is final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted sufficient to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

3.  The Veteran's low back strain with osteoarthritis was 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1111, 1113, 1131, 1154(b), 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

4.  The Veteran's left knee strain with osteoarthritis was 
incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

As will be discussed in further detail in the following decision, 
the Board is granting the Veteran's claim to reopen his 
previously denied claim for service connection claim for a low 
back disability.  In addition, the Board is granting the 
underlying de novo claim for service connection for a low back 
disability as well as the issue of entitlement to service 
connection for a left knee disability.  As such, the Board finds 
that any error related to the VCAA-with regard to VA's duty to 
notify and to assist the Veteran-is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

The Veteran was denied service connection for a back disability 
in a March 2003 rating decision.  The Veteran was notified of 
that decision and given notice of his procedural and appellate 
rights in March 2003.  The Veteran did not respond within one 
year.  The March 2003 rating decision is final.  38 U.S.C.A. §§ 
7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the March 2003 rating decision denied the Veteran's claim 
for service connection for residuals of a back injury because his 
service treatment records showed that he had a pre-existing back 
disability that was not aggravated during service.  To reopen, 
new evidence must be received which shows that his back 
disability was aggravated during service.  

During the current appeal, the Veteran has been evaluated by both 
private and VA physicians.  The Veteran submitted a February 2006 
letter from a private doctor indicating that he had chronic back, 
leg and joint pain due to his military service.  In addition, a 
report of an August 2006 VA examination indicates that the 
Veteran was diagnosed with low back strain with osteoarthritis.  
X-ray studies revealed mild degenerative disc disease of the 
thoracolumbar junction and at L4-L5, with moderate lower lumbar 
anterolisthesis of L4 upon L5, and sacroiliac joint degenerative 
changes.  The examiner opined that the Veteran's pre-existing 
back condition was aggravated by service.  

These medical conclusions are new to the file, pertain to the 
grounds of the prior final denial, and raise a possibility of 
substantiating the claim.  Thus, the Board finds that new and 
material evidence has been received on the claim for service 
connection for residuals of a back injury.  Reopening is 
warranted.  See 38 C.F.R. § 3.156(a).  

III. Service Connection

The Veteran contends that he has a pre-existing back disability 
that was worsened during active duty and that he has a left knee 
disability that was caused by a jeep accident that occurred 
during service.  For the reasons that follow, the Board concludes 
that service connection is warranted for both disabilities.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing 
of chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has been evaluated by both private and VA physicians.  
The Veteran submitted a February 2006 letter from a private 
doctor indicating that he had chronic back, leg and joint pain.  
The Veteran was also evaluated at an August 2006 VA examination.  
The report of that evaluation indicates that the Veteran was 
diagnosed with low back strain with osteoarthritis.  X-ray 
studies revealed mild degenerative disc disease of the 
thoracolumbar junction and at L4-L5, with moderate lower lumbar 
anterolisthesis of L4 upon L5, and sacroiliac joint degenerative 
changes.  Thus, the element of a current disability is met.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2010).  A veteran who served during a period of war is presumed 
to be in sound condition when he entered into military service 
except for conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed pre-
existed service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service.  Id.  

Here, at entry to service, the Veteran reported a previous back 
injury in November 1963.  The Veteran was evaluated and a 
lumbosacral X-ray taken.  The Veteran's pre-induction examination 
report indicates that no significant abnormality was found on X-
ray.  The clinical portion of the report indicates a normal 
spine.  Mere report of a previous injury is insufficient to 
constitute a notation of a disability at entry to service.  
Accordingly, the Board finds that there was no clinically noted 
back disability at entry to service.  The presumption of 
soundness attaches.  See also 38 U.S.C.A. §§ 1111 & 1132 (which 
stipulates that a veteran who served during a period of war-as 
the Veteran in the current appeal-is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination).  Thus, the 
Board will now inquire as to whether clear and unmistakable 
evidence exists to rebut the presumption of soundness.  

The law further provides that the burden to rebut the presumption 
and show no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA 
Office of the General Counsel has determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3- 03 (July 16, 2003).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  Id.  The Board must follow 
the precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden 
is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under § 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the Veteran's disability pre-existed service and was not 
aggravated by service.

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable 
evidence is that the determination of inception "should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular...disease."  

Here, the Veteran submitted statements from his private doctor at 
induction indicating treatment for his back in November 1963 to 
January 1964.  No clinical abnormality was found during his pre-
induction examination.  The Veteran began reporting back pain 
during basic training in August 1968.  After numerous complaints 
and reporting a history of back pain for five to six years, the 
Veteran underwent an X-ray study.  The Veteran was found to have 
a unilateral spondylolysis on the left of the L4 vertebra and 
nonunion of a fracture of the right transverse process at the L1 
vertebra.  No injury to the back was reported during basic 
training.  The Veteran does not contest that the injury occurred 
before active duty or that a back disability existed prior to 
service.  The Board concludes that these medical evaluations are 
clear and unmistakable evidence sufficient to show that the 
Veteran's left side L4 spondylolysis existed prior to entry to 
service.  See Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  
The presumption of aggravation must be addressed.  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

The Veteran reports that he was involved in a jeep accident in 
which he suffered back and leg injuries, among several other 
injuries, including extensive burns.  The Veteran's service 
treatment records show that he was treated for extensive burns 
and a left ankle injury beginning on November 1, 1969.  

The Veteran has submitted a buddy statement from B.K.  The 
statement indicates that the two responded to a call to remove 
hazardous device from a fuel storage area.  Satchel charges had 
been detonated in a fuel depot, releasing and igniting the fuel.  
The pair rode a jeep into the depot to identify any remaining 
charges and preserve the remaining containers of fuel.  B.K. 
indicates that the jeep struck a large pipe on the way into the 
fire and that the Veteran was nearly thrown from the jeep, 
jamming his left leg under a gun mount and sending his upper body 
outside of the jeep.  The Veteran was then carried into the fire 
hanging from the side.  B.K. indicates that the Veteran was 
treated for burns, back pain, and a sprained ankle and knee.  He 
reports that the Veteran was on crutches when he returned to duty 
weeks later.  

The Veteran's service personnel records also show that he was 
awarded a Bronze Star with "V" device for actions on November 
1, 1969, for entering the fuel depot, searching for remaining 
charges and securing the remaining fuel.  The citation indicates 
that the Veteran and his team were required to ride through a 
wall of fire to get into the depot.  

As mentioned, the Veteran was evaluated at an August 2006 VA 
examination in connection with this claim.  The examiner 
considered the Veteran's current condition, his service treatment 
records, and his history of a back injury in November 1969.  The 
examiner concluded that the Veteran did have a pre-existing back 
disorder and that the disorder had been "significantly worsened 
and aggravated" by the inservice injury.  

The Board resolves all reasonable doubt in favor of this combat 
Veteran and concludes that the evidence shows that the Veteran's 
pre-existing low back disability was aggravated beyond its 
natural progression during service.  The Board notes that the 
in-service event (injury) is supported by two combat veterans, 
the VA opinion is supported by thorough review of the claims file 
and rationale, and that the Veteran now bears diagnosis of 
degenerative disc disease which was not found during service.  
Thus, the Board finds that the presumption of aggravation is not 
rebutted.  See Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  
The Veteran's pre-existing back disability was aggravated beyond 
its natural progression by his active service.  Service 
connection for the currently-diagnosed low back strain with 
osteoarthritis is warranted.  See Hickson, supra.  

The Board now turns to consideration of the Veteran's left knee 
claim.  A current diagnosis is of record.  The August 2006 VA 
examination provided a diagnosis of left knee strain with 
osteoarthritis.  

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of such if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
Veteran and B.K.'s statements that the Veteran injured his left 
leg during action on November 1, 1969, are sufficient to 
establish an inservice incurrence event.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that, under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon which 
a determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

Importantly, in this regard, in the August 2006 VA examination 
report, the examiner associates the Veteran's current left knee 
strain with osteoarthritis with the in-service injury.  In a 
February 2006 letter, a private treating physician reached the 
same conclusion.  

Accordingly, the Board finds that the evidence of record 
establishes a current disability of the left knee, an inservice 
injury event, and a nexus between the two.  Service connection 
for a left knee sprain with osteoarthritis is, therefore, 
warranted.  See Hickson.  


ORDER

The appeal to reopen the claim for service connection for 
residuals of a back injury is granted.

Entitlement to service connection for low back strain with 
osteoarthritis is granted.

Entitlement to service connection for left knee strain with 
osteoarthritis is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


